               Case 7:21-cv-05334-NSR Document 8 Filed 07/15/21 Page 1 of 2




                                                July 15, 2021
VIA ECF

Hon. Nelson S. Román
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601-4150

        Re:     Frey, et al. v. New York City, et al.
                21 Civ. 05334 (NSR)

Your Honor,

       I represent the plaintiffs, Jason Frey, Brianna Frey, Jack Cheng, and William Sappe in the above-
referenced matter.

        I had the pleasure of speaking with counsel for the New York State and New York City
defendants yesterday, at which time we discussed, inter alia, the extension of time in which all
defendants would answer or otherwise respond to the complaint, as well as the plaintiffs’ intention to
file a motion for a preliminary injunction.

       Due to counsels’ previously scheduled obligations next month and September’s religious
holidays, the parties reached a consensus whereby the defendants’ answer/response to the complaint
would be filed on September 14, 2021, as reflected in the defendants’ letter filed with the Court earlier
today.

       In that connection, the plaintiffs’ motion for a preliminary injunction is intended to be served on
or before August 9, 2021, with a return date of September 14, 2021, consistent with the defendants’
deadline to answer or otherwise move. On this track, the defendants’ opposition is to be served on or
before September 7, 2021, and the plaintiffs’ reply on or before September 14, 2021.

        Thank you for the Court’s consideration.

Sincerely,

/s
Amy L. Bellantoni


2 Overhill Road, Suite 400                     info@bellantoni-law.com                       (914) 367-0090 (t)
Scarsdale, New York 10583                      www.bellantoni-law.com                        (888) 763-9761 (f)
            Case 7:21-cv-05334-NSR Document 8 Filed 07/15/21 Page 2 of 2


cc:   Ian Ramage, Esq.
      NYS Attorney General’s Office (via ECF)

      NYC Law Department (via ECF)




                                                -2-
